116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joan Valentine MOHAMED, formerly known as Joan ValentineKerr, Plaintiff,v.UNUM LIFE INSURANCE COMPANY, a Maine Corporation, Defendant/Appellee,v.Kevin Scott KERR;  Estate of Ivan S. Kerr, Defendants/Appellants.
No. 97-1138.
United States Court of Appeals, Eighth Circuit.
Submitted June 9, 1997.Filed June 13, 1997.

1
Before MURPHY and HEANEY, Circuit Judges, and BOGUE,1 District Judge.

PER CURIAM

2
After Ivan S. Kerr died, his former wife sued to establish her right to proceeds from an insurance policy administered by UNUM Life Insurance Company under the Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1001, et seq.  UNUM removed the case to federal court and filed a motion for judgment in interpleader.  UNUM paid the full amount due under the policy into the registry of the district court2 and was dismissed without prejudice.  The estate was ultimately awarded the proceeds but had a problem in collecting the full amount from the party who had originally prevailed.  After the estate brought a second action against UNUM to recover the amount of the policy proceeds, UNUM moved under Fed.R.Civ.P. 60(a) for the district court to convert its earlier dismissal to one with prejudice.  The district court issued an order dismissing UNUM with prejudice pursuant to Rule 60(b)(6), and the estate appeals.  We affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Andrew W. Bogue, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota sitting by consent of the parties